 Case: 2:20-cv-01501-SDM-EPD Doc #: 8 Filed: 09/18/20 Page: 1 of 2 PAGEID #: 327




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


Edwin Hall,

        Plaintiff,                           :       Case No. 2:20-cv-1501

       -vs-                                          Judge Sarah D. Morrison
                                                     Chief Magistrate Judge Preston Deavers
Richard D. Wetzel, et al.,
                                             :
       Defendants.


                                            ORDER

       This matter is before the Court upon consideration of an Order and Initial Screen Report

and Recommendation (R&R) issued by the Magistrate Judge on August 14, 2020. (ECF No. 7).

In that filing, the Magistrate Judge recommended that Plaintiff Edwin Hall’s action be dismissed

pursuant to Younger v. Harris, 401 U.S. 37 (1971). Alternatively, the Magistrate Judge

recommended dismissal of the case as to Defendants Judge Richard D. Wetzel and Prosecutor

Charles T. McConville on immunity grounds and as to Defendant Public Defender James Pyle

for failure to state a claim under § 1915. Lastly, the Magistrate Judge recommended that the

Court decline to exercise supplemental jurisdiction over any state-law claim for attorney

malpractice.

       The time for filing objections has passed, and no objections have been filed. For the

reasons set forth in the R&R, the Court hereby ADOPTS the R&R (ECF No. 7) and

DISMISSES Plaintiff Edwin Hall’s Complaint in its entirety. The Clerk is DIRECTED to send

a copy of this order to the Ohio Attorney General’s Office, 150 E.Gay St., 16th Floor, Columbus,

Ohio 43215.



                                                 1
 Case: 2:20-cv-01501-SDM-EPD Doc #: 8 Filed: 09/18/20 Page: 2 of 2 PAGEID #: 328




       With respect to any application by petitioner to proceed on appeal in forma pauperis, the

Court certifies pursuant to 28 U.S.C. § 1915(a)(3) and the reasons set forth in the R&R that an

appeal of this Order would not be taken in “good faith,” and therefore DENIES petitioner leave

to appeal in forma pauperis. See Fed. R. App. P. 24(a); Kincade v. Sparkman, 117 F.3d 949, 952

(6th Cir. 1997).

       IT IS SO ORDERED.

                                                    /s/ Sarah D. Morrison
                                                    SARAH D. MORRISON
                                                    UNITED STATES DISTRICT JUDGE




                                                2
